"Tilghman C. J.
The practice which has been mentioned is of no importance. The court which intro-
duced it, has power to alter it. It was originally founded on their own discretion, and not on any positive law. The act of assembly leaves the period and the quantum of maintenance to the judgment of the court. It is not easy to see any good reason' for limiting the support of females to five years, while males are to be maintained until seven. It is probable that in different counties, different opinions have prevailed; but there can be no reason why the court of Philadelphia county should be confined to an opinion which they once entertained, but upon reflection have altered. We are of opinion that the judgment be affirmed.
Judgment affirmed.